Citation Nr: 1119794	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-27 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for alcohol and drug abuse, claimed as secondary to depression.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from December 1977 to March 1983.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's service-connection claims for depression, and for alcohol and drug abuse.  The Veteran disagreed with these decisions and perfected an appeal as to both issues.

Clarification of issue on appeal

The Board notes that The United States Court of Appeals for Veterans Claims (the Court) has determined that a service-connection claim for a specific mental health disability cannot be limited to a diagnosis of that disability alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, the medical evidence of record demonstrates that the Veteran has been diagnosed with depression.  Although the Veteran has also claimed entitlement to service-connection for posttraumatic stress disorder (PTSD), that claim was separately adjudicated by the RO in an unappealed September 2010 rating decision, discussed below.  Because no other mental disorders other than depression have been identified in the record as of yet, the Board need not expand the Veteran's depression claim at this time.

Issues not on appeal

In the above-referenced September 2010 rating decision, the RO denied the Veteran's service-connection claims for PTSD, type II diabetes mellitus, hypertension, a kidney condition, amputation of the right leg above the knee, amputation of the left leg below the knee, and for a left eye cataract.  It appears from a review of the Veterans Appeals Control and Locator System (VACOLS) database that the Veteran filed a timely notice of disagreement as to each of these denials in October 2010, but subsequently withdrew each claim in February 2011.  Thus, these seven issues are no longer in appellate status and will be discussed no further.  


FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran's depression is related to his military service.

2.  The Veteran is not currently service-connected for any disabilities.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1, 3.301, 3.303 (2010); 

2.  The Veteran's alcohol and drug abuse was not caused or aggravated by a service-connected disability, to include depression.  38 C.F.R. §3.310 (2010); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letters mailed in May 2008 and December 2008.  To the extent that the Veteran may not have been provided with complete notice until after initial adjudication of his claims, the Board finds that there is no prejudice to him in proceeding with the issuance of final decisions.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claims in July 2009 and June 2010.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, service personnel records, post-service VA treatment records from 2007 to the present day, records from the Social Security Administration (SSA), and the Veteran's and his sister's lay statements have been obtained.  

It appears that in October 2009, the Veteran requested that the RO obtain his non-electronic VA medical records dated from January 1985 to 2007.  The RO requested these records in October 2009, January 2010, February 2010, March 2010, April 2010, May 2010, June 2010, and July 2010.  In July 2010 the Veteran was notified of the VA's continued attempts to find these VA treatment records, and informed the Veteran that he had 10 days from the date of the letter to provide the records himself, or a decision would be made on the record as it currently exists [regarding claims that are not currently in appellate status].  The Veteran did not specifically respond to this letter.  Rather, the Veteran's representative submitted a statement shortly thereafter indicating that the Veteran rests his current appeal on the answer to the statement of the case and that the Veteran has no further argument.  See the July 12, 2010 VA Form 646, Statement of Accredited Representative.  Notably, the VA Medical Center (VAMC) contacted the RO in October 2010 indicating that "no retired records came in after months of trying to locate them."  See the October 18, 2010 facsimile from the VAMC to the RO.  

Although it is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers [see 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)], where records are unavailable, "VA has no duty to seek to obtain that which does not exist."            See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As noted above, the RO did in fact request treatment reports dated form 1985 from the VAMC, but it appears that such records no longer exist.  Thus, further efforts to obtain these VA treatment records would be futile.  

With respect to examinations conducted in conjunction with this appeal, the Board observes that the Veteran has not been afforded any VA examinations as to his claimed depression and alcohol and drug abuse service-connection claims. 

The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

However, medical examinations as to the Veteran's perfected service-connection claims are unnecessary in this case.  As discussed in more detail below, the evidence of record is against a finding that the Veteran incurred any chronic in-service mental disability [McLendon element (2)], and the Board finds the Veteran's and his sister's lay statements to the contrary not credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) [finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service].  Additionally, a service connection award for a disability resulting from a veteran's own willful misconduct or the abuse of alcohol or drugs is prohibited by law.  See 38 U.S.C.A. §§ 105, 1131(West 2002); 38 C.F.R.            §§ 3.1(n), 3.301(c) (2010).  Finally, because the Veteran is not service-connected for any disabilities, it would serve no purpose to obtain a medical opinion to determine whether the Veteran's current alcohol abuse disability is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  Accordingly, return of this case to the RO for additional evidentiary development or consideration is not required. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  
The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will address the claims on appeal.

Entitlement to service-connection for depression

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2010).   

The law and regulations provide that no compensation shall be paid if a disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. See 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010).

"Willful misconduct" is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) (2010).
With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current diagnosis of depression that was caused by, or related to his active duty service, to include in-service alcohol and drug abuse.  See the Veteran's April 2008 Statement in Support of Claim. 

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson, 12 Vet. App. at 253.  

With respect to Hickson element (1), the Veteran was diagnosed with depression by the VA in a July 21, 2008 Social Work Admission Evaluation Note.  Thus, current disability is demonstrated in the record, and Hickson element (1) is satisfied.  

With respect to crucial Hickson element (2), in-service disease or injury, the Veteran's service treatment records do not reflect that the Veteran complained of, received treatment for, or was diagnosed with any mental health problems.  Indeed, the Veteran's examination upon separation includes a "normal" psychiatric clinical evaluation.  See the Veteran's January 20, 1983 Report of Medical Examination.  Further, the Veteran himself specifically denied experiencing depression or excessive worry at any time during his active duty service on his January 20, 1983 Report of Medical History.  Finally, an in-service mental status examination administered while the Veteran was participating in a drug and alcohol rehabilitation program was pertinently "within normal limits."  See the Veteran's September 5, 1979 Narrative Summary.  

Indeed, it does not appear that the Veteran was initially diagnosed with depression for over two decades following his separation from service.  See, e.g., the July 22, 2008 VA Nursing Admission Evaluation Note [indicating that the Veteran was "[d]epressed after [left] leg amputation, followed by his mother's death 3 months later, during 2007"].  The Veteran himself reported as much to the VA in 2008 when he indicated an increase in depression "in the last few years due to amputations and the death of his mother."  See the Veteran's July 21, 2008 VA Social Work Admission Evaluation Note.  

Based on the above, the Board finds that in-service disease or injury is not demonstrated.  Hickson element (2) is therefore unsatisfied, and the Veteran's claim fails on this basis.

The Board recognizes that although the Veteran was not treated for or diagnosed with depression in service, he was in fact diagnosed with "episodic excessive drinking" upon completing a four-week drug and alcohol rehabilitation program dating from July 20, 1979 to August 16, 1979.  See the Veteran's September 5, 1979 Narrative Summary.  Pertinently however, even if the Board were to concede that the Veteran's current depression did in fact result from in-service alcohol and drug abuse, as discussed in the law and regulations section above, alcohol and drug abuse is considered by law to be misconduct, and service connection may not be granted for any disease resulting therefrom.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2010); see also VAOPGPREC 2-97 (1997).  

For the sake of completion, with respect to Hickson element (3), there is no medical evidence of record linking the Veteran's current depression to his active duty military service.  Rather, as noted above, the medical evidence supports a finding that the Veteran's depression had its onset many years after service in 2007, due to amputations and to the death of his mother.  See the Veteran's July 21, 2008 VA Social Work Admission Evaluation Note; see also the Veteran's July 22, 2008 VA Nursing Admission Evaluation Note.

The Board recognizes that the Veteran is competent to attest to having problems with depression during service and continuously thereafter, and that the Veteran's sister is competent to attest to the Veteran's mood swings upon his return from active duty service.  See the Veteran's sister's December 2008 letter to the VA;      see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board finds that such assertions are not credible in light of the contemporaneous objective evidence of record described immediately above, which indicates that the Veteran experienced no trouble with depression or anxiety at any time during his active duty service.  Indeed, the Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes years ago [i.e., during service, on his January 1983 Report of Medical History] than it does on his and his sister's recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

The Board acknowledges that there may be additional VA treatment reports dating from 1985 that might show treatment for depression that were unable to be located and associated in the record for the reasons described above.  Even assuming that these records exist, and assuming that the Veteran was in fact treated for depression prior to 2008, the Veteran's own indication that he never experienced depression or anxiety upon separation, or at any time prior to separation on his January 1983 Report of Medical History demonstrates that a continuity of symptomatology since service to the present day does not in fact exist.

In light of the Veteran's conflicting medical histories, the absence of complaint or treatment for any depression in-service or for years following service, and the Veteran's potential bias, the Board is unable to afford the Veteran's or his sister's statements any probative value with respect to the question of whether there has been a continuity of depression symptomatology since service.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). [In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor].  Continuity of symptomatology since service is therefore not demonstrated.  Accordingly, Hickson element (3), relationship or nexus, is also unsatisfied.  

In sum, for the reasons and bases explained above, the Board finds that service-connection for depression is not warranted.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is denied.

Entitlement to service connection for alcohol and drug abuse, claimed as secondary to depression

Relevant law and regulations

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.              See 38 C.F.R. § 3.310(a) (2010); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, in February 1998, VA General Counsel concluded that, with respect to claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as amended by section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, and as implemented by 38 C.F.R. § 3.1(m), precluded service connection of a disability resulting from alcohol or drug abuse on the basis of the disability's incurrence or aggravation in service.  See VAOPGCPREC 2-98.

However, the United States Court of Appeals for the Federal Circuit has held that there can be service connection for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit further stated that compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.

Analysis

As an initial matter, the Board observes that the Veteran has not raised the issue of direct service connection.  The record indicates that Veteran's alcohol and drug abuse originated in service.  However, as explained above, service connection cannot be granted based on a direct basis due to in-service alcohol abuse.             See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2010).  Thus, the Board's deliberations will be confined to the mater of secondary service connection. As has been explained above, secondary service connection of alcohol abuse is permitted per the Federal Circuit's decision in Allen.

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.

In this case, although it is undisputed that the Veteran has a current diagnosis of alcohol abuse [see the Veteran's July 21, 2008 VA Social Work Admission Evaluation Note (noting a diagnosis of "ETOH abuse")], crucial Wallin element (2) is not met since the Veteran's depression is not a service-connected disability.  Indeed, the Veteran is not service-connected for any disabilities at this time.  Accordingly, secondary service-connection for alcohol and drug abuse cannot be awarded as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In sum, for the reasons and bases explained above, the Board finds that service-connection for alcohol and drug abuse is not warranted on a secondary basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is denied.


ORDER

Service connection for depression is denied.

Service connection for alcohol and drug abuse is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


